





CITATION: Pellerin v. Pellerin, 2011 ONCA 599



DATE: 20110916



DOCKET: C53760



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and Sharpe JJ.A.



BETWEEN



Jean-Marc Pellerin



Applicant (Appellant)



and



Carole Pellerin



Respondent (Respondent)



Darryl Singer, for the appellant



Carole Pellerin, acting in person



Heard: September 15, 2011



On appeal from the order of Justice
          Paul Rivard of the Superior Court of Justice dated May 12, 2011.



APPEAL BOOK ENDORSEMENT



[1]

Rivard J. did not exercise his discretion unreasonably in refusing an
    adjournment.  In our view, the appellant was not prejudiced by his failure to
    obtain an adjournment.

[2]

The subject matter of these proceedings is the matrimonial home.  By
    order made in January of this year, the home was ordered to be sold.  The
    appellant has not challenged this sale order.

[3]

The order under appeal dispenses with the requirement to obtain the
    appellants signature on the listing agreement.  However, any interest the
    appellant may have in the sale proceeds is protected by para. 7 of the sale
    order, which requires that the proceeds by placed in a law firms trust account
    pending agreement or further order of the court.

[4]

The appeal is dismissed.  However, this order is stayed for 14 days to
    permit the appellant to remove his personal belongings, furniture and equipment
    from the matrimonial home.  The respondent is entitled to her costs of the
    appeal, which we fix at $1,450.00, inclusive of disbursements and applicable
    taxes.


